PER CURIAM.
In this workers’ compensation case, Claimant appeals an order of the Judge of *691Compensation Claims (JCC) denying permanent total disability (PTD) benefits and associated penalties, interest, costs, and attorney’s fees. Because neither the parties nor the JCC had the benefit of Westphal v. City of St. Petersburg/St. Petersburg Risk Management and State of Florida, 122 So.3d 440 (Fla. 1st DCA 2013), and the considerations therein thus were not addressed below, we reverse the order, and remand the case for further proceedings. See generally City of Pensacola v. Capital Realty Holding Co., 417 So.2d 687, 688 (Fla. 1st DCA 1982) (“It is well settled that upon reversal and remand with general directions for further proceedings, a trial judge is vested with broad discretion in handling or directing the course of the cause thereafter.”).
REVERSED and REMANDED.
VAN NORTWICK, MARSTILLER, and RAY, JJ., concur.